               Case 20-12456-JTD             Doc 1056        Filed 02/03/21        Page 1 of 23




                         IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE


In re:                                                    Chapter 11

RTI HOLDING COMPANY, LLC,1                                Case No. 20-12456 (JTD)

                             Debtors.                      (Jointly Administered)

                                                          Objection Deadline: February 23, 2021 at 4:00 p.m.
                                                          (ET)
                                                          Hearing Date: Scheduled only if necessary

         THIRD MONTHLY APPLICATION FOR COMPENSATION AND
      REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG ZIEHL &
  JONES LLP, AS COUNSEL FOR THE DEBTORS AND DEBTORS IN POSSESSION,
   FOR THE PERIOD FROM DECEMBER 1, 2020 THROUGH DECEMBER 31, 2020

Name of Applicant:                                         Pachulski Stang Ziehl & Jones LLP

Authorized to Provide Professional Services to: Debtors and Debtors in Possession
                                                           Nunc Pro Tunc to October 7, 2020 by order
Date of Retention:
                                                           signed November 4, 2020
Period for which Compensation and                          December 1, 2020 through December 31,
Reimbursement is Sought:                                   20202


1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.
2
  The applicant reserves the right to include any time expended in the time period indicated above in future
application(s) if it is not included herein.


DOCS_LA:335704.1 76136/002
               Case 20-12456-JTD              Doc 1056       Filed 02/03/21        Page 2 of 23




Amount of Compensation Sought as Actual,
                                                           $756,453.003
Reasonable and Necessary:
Amount of Expense Reimbursement Sought as
                                                              $7,616.73
Actual, Reasonable and Necessary:

This is a:         x monthly        interim           final application.

                 The total time expended for fee application preparation is approximately 3.0 hours

and the corresponding compensation requested is approximately $1,700.00.

                                    PRIOR APPLICATIONS FILED

  Date          Period Covered             Requested          Requested          Approved            Approved
  Filed                                        Fees            Expenses             Fees              Expenses
12/8/20      October 7, 2020 –           $511,340.80         $90,627.37         $639,176.00         $90,627.37
             October 31, 2020            (80% of fees
                                         totaling
                                         $639,176.00)
12/28/20     November 1, 2020 –          $641,488.80         $7,497.12          $801,861.00         $7,497.12
             November 30, 2020           (80% of fees
                                         totaling
                                         $801,861.00)

                                        PSZ&J PROFESSIONALS

Name of Professional              Position of the Applicant,                Hourly        Total         Total
    Individual                    Number of Years in that                   Billing       Hours      Compensation
                                  Position, Prior Relevant                   Rate         Billed
                               Experience, Year of Obtaining              (including
                                 License to Practice, Area of              Changes)
                                          Expertise
Richard M. Pachulski          Partner 1983; Member of CA Bar               $1,445.00       55.40          $80,053.00
                              since 1979
Gruber, Richard J.            Of Counsel 1982; Member of CA                $1,125.00         0.40             $450.00
                              Bar since 1982
Stanley E. Goldich            Partner 1988; Member of CA Bar               $1,025.00         0.30             $307.50
                              since 1980
Kornfeld, Alan                Partner 1996; Member of CA Bar               $1,145.00       17.80          $20,381.00
                              since 1987; Member of DC Bar
                              since 2002; Member of New
                              York Bar since 2004


3
 Fees for this period originally totaled $766,453.00. The Firm has provided a courtesy discount in the amount of
$10,000.00 thereby reducing the fees sought to $756,453.00.
            Case 20-12456-JTD      Doc 1056     Filed 02/03/21   Page 3 of 23




Name of Professional        Position of the Applicant,      Hourly     Total       Total
    Individual              Number of Years in that         Billing    Hours    Compensation
                            Position, Prior Relevant         Rate      Billed
                         Experience, Year of Obtaining    (including
                           License to Practice, Area of    Changes)
                                    Expertise
Mary F. Caloway         Of Counsel 2020; Member of DE       $995.00      0.80        $796.00
                        Bar since 1992
Maxim B. Litvak         Partner 2004; Member of TX Bar      $950.00      4.20       $3,990.00
                        since 1997; Member of CA Bar
                        since 2001
James E. O’Neill        Partner 2005; Member of DE Bar      $925.00    106.10      $98,142.50
                        since 2001; Member of PA Bar
                        since 1985
Victoria A. Newmark     Of Counsel 2008; Member of CA       $925.00     51.70      $47,822.50
                        Bar since 1996
Jeffrey W. Dulberg      Partner 2004; Member of CA Bar      $895.00     83.00      $74,285.00
                        since 1995
Malhar S. Pagay         Partner 2019; Member of CA Bar      $875.00    260.20     $227,675.00
                        since 1997
Robert M. Saunders      Of Counsel 2001; Member of NY       $825.00     80.40      $66,330.00
                        Bar since 1984; Member of FL
                        Bar since 1995; Member of CA
                        Bar since 2003
Peter J. Keane          Of Counsel 2018                     $750.00      0.50         $375.00
Flanagan, Tavi C.       Of Counsel 2018                     $725.00    120.30      $87,217.50
Leslie A. Forrester     Law Library Director 2003           $450.00      4.60       $2,070.00
Beth D. Dassa           Paralegal 2007                      $425.00     90.20      $38,335.00
Patricia J. Jeffries    Paralegal 1999                      $425.00      2.20         $935.00
Elizabeth C. Thomas     Paralegal 2016                      $425.00     19.50       $8,287.50
Karina K. Yee           Paralegal 2000                      $425.00      0.30         $127.50
Patricia Cuniff         Paralegal 2000                      $425.00      2.20         $935.00
Cheryl A. Knotts        Paralegal 2000                      $395.00      1.40         $553.00
Sheryle L. Pitman       Case Management Assistant           $350.00      1.00         $350.00
Charles J. Bouzoukis    Case Management Assistant           $350.00     11.10       $3,885.00
Karen S. Neil           Case Management Assistant           $350.00      4.50       $1,575.00
Beatrice M. Koveleski   Case Management Assistant           $350.00      4.50       $1,575.00

                                   Grand Total: $766,453.00
                                   Total Hours:      922.60
                                   Blended Rate: $   830.75
               Case 20-12456-JTD            Doc 1056       Filed 02/03/21        Page 4 of 23




                                 COMPENSATION BY CATEGORY

             Project Categories                              Total Hours                    Total Fees
Asset Analysis/Recovery                                                 15.40                    $13,563.00
Asset Disposition                                                       47.90                    $40,959.00
Bankruptcy Litigation                                                  308.20                   $257,634.50
Case Administration                                                    105.60                    $81,395.50
Claims Admin/Objections                                                 44.80                    $36,277.50
Compensation of Prof                                                    20.90                    $10,874.50
Compensation of Prof/Other                                              24.20                    $13,454.50
Employee Benefit/Pension                                                71.50                    $63,482.50
Executory Contracts                                                     33.10                    $28,913.00
Financial Filings                                                        0.50                       $412.50
Financing                                                               12.70                    $12,455.00
General Creditors Committee                                              4.90                     $6,420.50
Hearing                                                                  6.20                     $2,995.00
Meeting of Creditors                                                     2.10                     $1,937.50
Operations                                                               3.20                     $3,671.00
Plan & Disclosure Statement                                            158.00                   $144,117.50
Retention of Prof./Others                                               26.60                    $20,063.00
Stay Litigation                                                         30.90                    $23,862.50
Tax Issues                                                               5.90                     $3,964.50



                                          EXPENSE SUMMARY

    Expense Category                                  Service Provider4                               Total
                                                        (if applicable)                             Expenses
Bloomberg                                                                                             $389.29
Conference Call                                                                                      $1,470.61
Filing Fee                                                                                              $25.00
Lexis/Nexis                       Legal Research                                                     $1,269.93
Pacer                             Court Research                                                     $1,090.20
Reproduction Expense                                                                                    $76.90
Reproduction/Scan Copy                                                                               $1,383.30
Transcript                                                                                           $1,911.50




4
  PSZ&J may use one or more service providers. The service providers identified herein below are the primary
service providers for the categories described.
               Case 20-12456-JTD              Doc 1056         Filed 02/03/21        Page 5 of 23




                          IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

RTI HOLDING COMPANY, LLC,1                                 Case No. 20-12456 (JTD)

                             Debtors.                         (Jointly Administered)

                                                           Objection Deadline: Feb. 23, 2021 at 4:00 p.m. (ET)
                                                           Hearing Date: Scheduled only if necessary

               THIRD MONTHLY APPLICATION FOR COMPENSATION
               AND REIMBURSEMENT OF EXPENSES OF PACHULSKI
                STANG ZIEHL & JONES LLP, AS COUNSEL FOR THE
                  DEBTORS AND DEBTORS IN POSSESSION, FOR
         THE PERIOD FROM DECEMBER 1, 2020 THROUGH DECEMBER 31, 2020

                  Pursuant to sections 330 and 331 of Title 11 of the United States Code (the

“Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (collectively, the

“Bankruptcy Rules”), and the Court’s “Order Establishing Procedures for Interim Compensation

and Reimbursement of Expenses of Professionals,” signed on or about November 10, 2020 (the

“Administrative Order”), Pachulski Stang Ziehl & Jones LLP (“PSZ&J” or the “Firm”), counsel

1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as
follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD, LLC
(6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738);
RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC
(7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC
(7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise,
LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire
Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817);
RT Orlando Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535);
RT Southwest Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT
Western Missouri Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT
Texas, Inc. (2461); RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant,
Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of
Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472);
Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing
address is 333 East Broadway Ave., Maryville, TN 37804.

                                                          5
DOCS_LA:335704.1 76136/002
               Case 20-12456-JTD             Doc 1056        Filed 02/03/21        Page 6 of 23




for the Debtors and Debtors in Possession in the bankruptcy cases of the above-captioned debtors

(the “Debtors”), hereby submits its Second Monthly Application for Compensation and for

Reimbursement of Expenses for the Period from November 1, 2020 through November 30, 2020

(the “Application”).

                 By this Application PSZ&J seeks monthly interim allowance of compensation in

the amount of $756,453.002 and actual and necessary expenses in the amount of $7,616.73 for a

total allowance of $764,069.73 and payment of $605,162.40 (80% of the allowed fees) and

reimbursement of $7,616.73 (100% of the allowed expenses) for a total payment of $612,779.13

for the period December 1, 2020 through December 31, 2020 (the “Interim Period”). In support

of this Application, PSZ&J respectfully represents as follows:

                                                 Background

                 1.          On October 7, 2020 (the “Petition Date”), the Debtors each filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtors continue in

possession of their property and continue to operate and manage their businesses as debtors in

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or

examiner has been appointed in the Debtors’ chapter 11 cases.

                 2.          The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).




2
 Fees for this period originally totaled $766,453.00. The Firm has provided a courtesy discount in the amount of
$10,000.00, thereby reducing the fees sought to $756,453.00.


                                                         6
DOCS_LA:335704.1 76136/002
               Case 20-12456-JTD            Doc 1056     Filed 02/03/21    Page 7 of 23




                 3.          On or about November 10, 2020, the Court signed the Administrative

Order, authorizing certain professionals (“Professionals”) to submit monthly applications for

interim compensation and reimbursement for expenses, pursuant to the procedures specified

therein. The Administrative Order provides, among other things, that a Professional may submit

monthly fee applications. If no objections are made within twenty (20) days after service of the

monthly fee application the Debtors are authorized to pay the Professional eighty percent (80%)

of the requested fees and one hundred percent (100%) of the requested expenses. Beginning

with the period ending December 31, 2020, and at three-month intervals or such other intervals

convenient to the Court, each Professional shall file and serve an interim application for

allowance of the amounts sought in its monthly fee applications for that period. All fees and

expenses paid are on an interim basis until final allowance by the Court.

                 4.          The retention of PSZ&J, as counsel for the Debtors and Debtors in

Possession, was approved effective as of October 7, 2020 by this Court’s “Order Pursuant to

Section 327(a) of the Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure

and Local Rule 2014-1 Authorizing the Employment and Retention of Pachulski Stang Ziehl &

Jones LLP as Counsel for the Debtors and Debtors in Possession Nunc Pro Tunc to the Petition

Date,” signed on or about November 4, 2020 (the “Retention Order”). The Retention Order

authorized PSZ&J to be compensated on an hourly basis and to be reimbursed for actual and

necessary out-of-pocket expenses.




                                                     7
DOCS_LA:335704.1 76136/002
               Case 20-12456-JTD            Doc 1056      Filed 02/03/21     Page 8 of 23




                         PSZ&J’S APPLICATION FOR COMPENSATION
                          AND FOR REIMBURSEMENT OF EXPENSES

                                    Compensation Paid and Its Source

                 5.          All services for which PSZ&J requests compensation were performed for

or on behalf of the Debtors and Debtors in Possession.

                 6.          PSZ&J has received no payment and no promises for payment from any

source other than the Debtors for services rendered or to be rendered in any capacity whatsoever

in connection with the matters covered by this Application. There is no agreement or

understanding between PSZ&J and any other person other than the partners of PSZ&J for the

sharing of compensation to be received for services rendered in these cases. PSZ&J has received

payments from the Debtors during the year prior to the Petition Date in the amount of

$1,543,743.07, in connection with the preparation of initial documents and the prepetition

representation of the Debtors. Upon final reconciliation of the amount actually expended

prepetition, any balance remaining from the prepetition payments to the Firm was credited to the

Debtors and utilized as PSZ&J’s retainer to apply to postpetition fees and expenses pursuant to

the compensation procedures approved by this Court in accordance with the Bankruptcy Code.

                                               Fee Statements

                 7.          The fee statement for the Interim Period is attached hereto as Exhibit A.

This statement contains daily time logs describing the time spent by each attorney and

paraprofessional during the Interim Period. To the best of PSZ&J’s knowledge, this Application

complies with sections 330 and 331 of the Bankruptcy Code, the Bankruptcy Rules and the

Administrative Order. PSZ&J’s time reports are initially handwritten by the attorney or



                                                      8
DOCS_LA:335704.1 76136/002
               Case 20-12456-JTD            Doc 1056     Filed 02/03/21    Page 9 of 23




paralegal performing the described services. The time reports are organized on a daily basis.

PSZ&J is particularly sensitive to issues of “lumping” and, unless time was spent in one time

frame on a variety of different matters for a particular client, separate time entries are set forth in

the time reports. PSZ&J’s charges for its professional services are based upon the time, nature,

extent and value of such services and the cost of comparable services other than in a case under

the Bankruptcy Code. PSZ&J believes the foregoing rates are the market rates that the majority

of law firms charge clients for such services.

                                      Actual and Necessary Expenses

                 8.          A summary of actual and necessary expenses incurred by PSZ&J for the

Interim Period is attached hereto as part of Exhibit A. PSZ&J customarily charges $0.10 per

page for photocopying and scanning expenses related to cases, such as these, arising in

Delaware. PSZ&J’s photocopying machines automatically record the number of copies made

when the person that is doing the copying enters the client’s account number into a device

attached to the photocopier. PSZ&J summarizes each client’s photocopying charges on a daily

basis.

                 9.          PSZ&J charges $.25 per page for out-going facsimile transmissions.

There is no additional charge for long distance telephone calls on faxes. The charge for outgoing

facsimile transmissions reflects PSZ&J’s calculation of the actual costs incurred by PSZ&J for

the machines, supplies and extra labor expenses associated with sending telecopies and is

reasonable in relation to the amount charged by outside vendors who provide similar services.

PSZ&J does not charge the Debtors for the receipt of faxes in these cases.



                                                     9
DOCS_LA:335704.1 76136/002
              Case 20-12456-JTD             Doc 1056       Filed 02/03/21   Page 10 of 23




                 10.         With respect to providers of on-line legal research services (e.g., LEXIS

and Westlaw), PSZ&J charges the standard usage rates these providers charge for computerized

legal research. PSZ&J bills its clients the actual amounts charged by such services, with no

premium. Any volume discount received by PSZ&J is passed on to the client.

                 11.         PSZ&J believes the foregoing rates are the market rates that the majority

of law firms charge clients for such services. In addition, PSZ&J believes that such charges are

in accordance with the American Bar Association’s (“ABA”) guidelines, as set forth in the

ABA’s Statement of Principles, dated January 12, 1995, regarding billing for disbursements and

other charges.

                                      Summary of Services Rendered

                 12.         The names of the partners, counsel, and associates of PSZ&J who have

rendered professional services in these cases during the Interim Period, and the paralegals and

case management assistants of PSZ&J who provided services to these attorneys during the

Interim Period, are set forth in the attached Exhibit A.

                 13.         PSZ&J, by and through such persons, has prepared and assisted in the

preparation of various motions and orders submitted to the Court for consideration, advised the

Debtors on a regular basis with respect to various matters in connection with the Debtors’

bankruptcy cases, and performed all necessary professional services which are described and

narrated in detail below. PSZ&J’s efforts have been extensive due to the size and complexity of

the Debtors’ bankruptcy cases.




                                                      10
DOCS_LA:335704.1 76136/002
              Case 20-12456-JTD             Doc 1056      Filed 02/03/21    Page 11 of 23




                                      Summary of Services by Project

                 14.         The services rendered by PSZ&J during the Interim Period can be grouped

into the categories set forth below. PSZ&J attempted to place the services provided in the

category that best relates to such services. However, because certain services may relate to more

than one category, services pertaining to one category may in fact be included in another

category. These services performed, by categories, are generally described below, with a more

detailed identification of the actual services provided set forth on the attached Exhibit A.

Exhibit A identifies the attorneys and paraprofessionals who rendered services relating to each

category, along with the number of hours for each individual and the total compensation sought

for each category.

                                           Summary of Services


        A.       Asset Analysis


                 15.         This category includes work related to analysis and recovery of the

Debtors’ assets. During the Interim Period, the Firm, among other things: (1) prepared a motion

to approve settlement with the Ad Hoc Group of Plan Participants and attended the hearing

thereon; (2) addressed issues regarding monetization of Rabbi Trust assets; and (3) conferred

with the Committee regarding estates’ claims in Visa/MasterCard interchange litigation.

                 Fees: $13,563.00;         Hours: 15.40




                                                     11
DOCS_LA:335704.1 76136/002
              Case 20-12456-JTD             Doc 1056       Filed 02/03/21   Page 12 of 23




        B.       Asset Disposition


                 16.         This category includes work relating to the disposition of the Debtors’

assets. During the Interim Period, the Firm, among other things: (1) worked on the headquarters’

sale motion, buyer’s declaration and other related pleadings and conferred with the Debtors and

Committee regarding the same; (2) conferred with FocalPoint regarding marketing the company

for sale and exit financing; (3) revised the form asset purchase agreement for potential bidders

and prepared a notice regarding the same; (4) conferred with interested bidders; (5) reviewed de

minimis assets and prepared de minimis asset sale notices regarding the same; (6) analyzed the

NRD purchase; and (7) conferred with the Debtor regarding potential offer for credit card

interchange claim.

                             Fees: $40,959.00;     Hours: 47.90


        C.       Bankruptcy Litigation


                 17.         This category includes work related to motions and adversary proceedings

pending in the Bankruptcy Court. During the Interim Period, the Firm, among other things: (1)

researched rent abatement litigation issues, conferred among members of the Firm, special

counsel, and the Debtors and attended a status conference regarding the same; (2) addressed

Committee information requests and responded to the Committee’s production request regarding

rent abatement; (3) finalized the Rabbi Trust settlement motion; (4) reviewed the Committee’s

information motion; (4) prepared a motion to shorten time regarding the 9019 settlement motion

with Ad Hoc Group of Plan Participants and attended the hearing thereon; (5) prepared the



                                                      12
DOCS_LA:335704.1 76136/002
              Case 20-12456-JTD             Doc 1056       Filed 02/03/21   Page 13 of 23




abatement litigation scheduling order; (6) drafted five declaratory relief complaints and motions

for summary judgment regarding abatement and conferred with special counsel regarding the

same; (7) addressed D&O issues with the Company; (8) analyzed Committee/NRD issues; (9)

analyzed Motion of Florida Self Insurers Guaranty Association to compel compliance with

stipulation and confer with Debtor regarding the same; (10) addressed force majeure issues; (11)

prepared motion to extend removal deadline; (12) worked on resolution re Dubois lease

amendment; and (13) prepared hearing binders.

                             Fees: $257,634.50;    Hours: 308.20

        D.       Case Administration

                 18.         This category includes work related to administering the cases in an

efficient manner. During the Interim Period, the Firm, among other things: (1) prepared and

distributed a daily memo narrative; (2) maintained service lists; (3) maintained document

control; (4) maintained a memorandum of critical dates; (5) maintained contact lists; (6)

corresponded and conferred regarding case administration issues; (7) participated on daily team

calls and weekly strategy calls; (8) participated on board calls; and (9) reviewed removal issues.

                             Fees: $81,395.50;     Hours: 105.60

        E.       Claims Administration and Objections

                 19.         This category includes work related to claims administration and claims

objections. During the Interim Period, the Firm, among other things: (1) responded to inquiries

from creditors; (2) reviewed form proof of claim; (3) conferred with claims agent regarding filed

proofs of claim, including those of plan participants; (4) prepared stipulation to extend deadline



                                                      13
DOCS_LA:335704.1 76136/002
              Case 20-12456-JTD            Doc 1056       Filed 02/03/21   Page 14 of 23




for plan participants to file proofs of claim; (5) reviewed claim information provided by actuary

re plan participants; (6) researched PBGC termination liability issues; and (7) reviewed

dissenters’ proofs of claim and work on objections regarding the same.

                             Fees: $36,277.50;     Hours: 44.80

        F.       Compensation of Professionals

                 20.         This category includes work related to the compensation of the Firm’s

professionals. During the Interim Period, the Firm, among other things, addressed issues

regarding its first monthly fee statement and prepared its second monthly fee statement.

                             Fees: $10,874.50;     Hours: 20.90

        G.       Compensation of Professionals/Other

                 21.         This category includes work related to the compensation of professionals,

other than the Firm’s professionals. During the Interim Period, the Firm, among other things, (1)

addressed issues regarding Johnson & Associates monthly fee statement; (2) reviewed and

addressed payment of Hilco’s fees; (3) worked on FocalPoint’s first monthly fee statement; (4)

worked on Cheng Cohen, Epiq, Baker Donelson and CR3 monthly fee statements; and (5)

prepared supplement to Johnson’s October monthly fee statement.

                             Fees: $13,454.50;     Hours: 24.20

        H.       Employee Benefits and Pensions

                 22.         This category includes work related to employee benefits and pension

plans, and other employee issues. During the Interim Period, the Firm, among other things:

(1) addressed Florida Self-Insurers Guaranty Association and workers compensation issues and



                                                     14
DOCS_LA:335704.1 76136/002
              Case 20-12456-JTD            Doc 1056       Filed 02/03/21   Page 15 of 23




conferred with Florida counsel regarding the same; (2) reviewed expert report regarding

KEIP/KERP motion; (3) researched issues regarding KEIP/KERP and prepared KERP/KEIP

motion including a motion to shorten time regarding the same; (4) conferred with Debtor, Board,

compensation advisor, investment banker, independent managers, Committee, and United States

Trustee regarding KEIP/KERP issues and motion regarding the same; (5) worked on issues

regarding employee inquiries; and (6) analyzed pensioner claims and prepared chart regarding

the same.

                             Fees: $63,482.50;     Hours: 71.50

        I.       Executory Contracts

                 23.         This category includes work related to executory contracts and unexpired

leases of real property. During the Interim Period, the Firm, among other things: (1) prepared

multiple lease rejection notices; (2) researched and analyzed 365(d)(3) issues and prepared order

regarding the same; (3) worked on negotiations and lease issues; (4) drafted a Cure notice and

schedule and conferred with Debtor regarding the same; (5) reviewed, researched and analyzed

abatement deferral issues, including landlord objections regarding the same; (6) drafted

opposition to Aston Properties motion to compel payment of deferred rents; (7) researched

reservation of rights issues; (8) prepared 365(d) extension motion; (9) reviewed Kallioppi

objection to rejection of contract; (10) and addressed lease/contract inquiries.

                             Fees: $28,913.00;     Hours: 33.10




                                                     15
DOCS_LA:335704.1 76136/002
              Case 20-12456-JTD            Doc 1056       Filed 02/03/21   Page 16 of 23




        J.       Financial Filings

                 24.         Time spent in this category was minimal and included reviewing DIP

operating reports for November and December 2020 and coordinating the filing and service of

the same.

                             Fees: $412.50;        Hours: 0.50

        K.       Financing

                 25.         This category includes work related to Debtor in Possession (“DIP”)

financing and use of cash collateral. During the Interim Period, the Firm, among other things:

(1) conferred with IFIC counsel regarding agreement, bond status and DIP order stipulation; (2)

conferred with Debtor regarding updated cash flow budget; (3) reviewed exit facility documents;

(4) conferred with Committee regarding financing; (5) addressed PPP loan issues with financial

advisor; (6) performed work regarding preparation of the final DIP order; and (7) addressed

utility reconciliation and bond release issues.

                             Fees: $12,455.00;     Hours: 12.70

        L.       General Creditors Committee

                 26.         This category includes work related to general Committee issues. During

the Interim Period, the Firm, among other things: (1) reviewed Committee requests; (2) prepared

for and participated on Committee call regarding outstanding issues; (3) reviewed NRD

documents for the Committee ; (4) analyzed dissenter production materials; and (5) reviewed the

Committee information order.

                             Fees: $6,420.50;      Hours: 4.90



                                                     16
DOCS_LA:335704.1 76136/002
              Case 20-12456-JTD             Doc 1056      Filed 02/03/21   Page 17 of 23




        M.       Hearing

                 27.         This category includes work related to preparing for and attending

hearings. During the Interim Period, the Firm, among other things: (1) prepared for and

attended various hearings; (2) prepared hearing agendas; and (3) prepared hearing binders.

                             Fees: $2,995.00;      Hours: 6.20

        N.       Meeting of Creditors

                 28.         Time spent in this category was minimal and included conferring with the

United States Trustee regarding the 341a meeting of creditors.

                             Fees: $1,937.50;      Hours: 2.10

        O.       Operations

                 29.         This category included work related to company operations. During the

Interim Period, the Firm, among other things, (1) attended to issues regarding utility companies;

(2) addressed Florida workers’ compensation issue; (3) reviewed issues regarding termination of

National Fire Services agreement; (4) reconciled amounts held in escrow; (5) reviewed customer

inquiry; and (6) conferred with Debtor regarding operational issues.

                             Fees: $3,671.00;      Hours: 3.20

        P.       Plan and Disclosure Statement

                 30.         This category includes work related to a Plan of Reorganization (“Plan”)

and Disclosure Statement. During the Interim Period, the Firm, among other things:

(1) conferred with the Committee regarding sale issues and exit financing credit agreement; (2)

analyzed objections to Disclosure Statement and prepared responses regarding the same; (3)



                                                     17
DOCS_LA:335704.1 76136/002
              Case 20-12456-JTD             Doc 1056       Filed 02/03/21    Page 18 of 23




prepared amended Disclosure Statement and Order and prepared for and attended hearing

thereon; (4) worked on the Amended Plan; (5) conferred with financial advisor regarding

liquidation analysis, unsecured claim distribution percentage, and projections; (6) researched

substantive consolidation issues; (7) attended to Plan solicitation issues, including procedural

issues, and balloting information; (8) Reviewed PBGC issues regarding the Plan and conferred

with Debtor regarding the same; (9) conferred with the Committee regarding Amended

Disclosure Statement; (10) reviewed Board presentation and participated on Board call regarding

the same; (11) participated on call with lender counsel regarding Plan issues; (12) reviewed and

addressed issues regarding revised liquidation analysis; (13) reviewed issues for confirmation

brief, including dissenter issues and objections; (14) researched and worked on objections to

dissenters claims for voting purposes; (15) reviewed TCW additional exit documents; and (16)

participated on weekly Board call.

                             Fees: $144,117.50;    Hours: 158.00

        Q.       Retention of Professionals--Others

                 31.         This category includes work related to the retention of professionals, other

than the Firm. During the Interim Period, the Firm, among other things: (1) performed work

relating to FTI’s retention, including addressing indemnity issues; (2) prepared a joinder to the

UST’s objection to the FTI retention application; (3) reviewed Committee-side retention

applications; (4) performed work relating to Ordinary Course Professionals (“OCP”), including

preparing and filing declarations of OCP’s regarding the same; (5) reviewed order regarding

Epiq’s retention; (6) prepared application to retain Providence as broker for sale of Maryville,



                                                      18
DOCS_LA:335704.1 76136/002
              Case 20-12456-JTD             Doc 1056       Filed 02/03/21    Page 19 of 23




TN property; and (7) revised Crowe’s retention application and circulated to lenders and

Committee.

                             Fees: $20,063.00;      Hours: 26.60

        R.       Stay Litigation

                 32.         This category includes work related to the stay of litigation matters.

During the Interim Period, the Firm, among other things: (1) analyzed and prepared responses

and/or objections to motions for relief from stay filed by Stafford, Millman, Aston Properties,

Berman, and Marchand (class action parties), and conferred with Debtor regarding the same; (2)

researched liability policies in connection with preparing responses to filed motions for relief

from stay; and (3) conferred with opposing counsel regarding withdrawals of Berman and

Millman motions for relief from stay and reviewed withdrawals regarding the same.

                             Fees: $23,862.50;      Hours: 30.90

        S.       Tax Issues

                 33.         This category includes work related to tax issues. During the Interim

Period, the Firm, among other things, (1) addressed issues regarding the equity trading motion

(“NOL Motion”) and prepared a reply to objection of lenders in response thereto and prepared a

revised order thereon; and (2) conferred with NRD counsel regarding reply filing and modified

NOL order.

                             Fees: $3,964.50;       Hours: 5.90




                                                      19
DOCS_LA:335704.1 76136/002
              Case 20-12456-JTD            Doc 1056      Filed 02/03/21   Page 20 of 23




                                           Valuation of Services

                 34.         Attorneys and paraprofessionals of PSZ&J expended a total of 922.60

hours in connection with their representation of the Debtors during the Interim Period, as

follows:

Name of Professional               Position of the Applicant,        Hourly     Total        Total
    Individual                     Number of Years in that           Billing    Hours     Compensation
                                   Position, Prior Relevant           Rate      Billed
                                Experience, Year of Obtaining      (including
                                  License to Practice, Area of      Changes)
                                           Expertise
Richard M. Pachulski           Partner 1983; Member of CA Bar       $1,445.00    55.40       $80,053.00
                               since 1979
Gruber, Richard J.             Of Counsel 1982; Member of CA        $1,125.00     0.40             $450.00
                               Bar since 1982
Stanley E. Goldich             Partner 1988; Member of CA Bar       $1,025.00     0.30             $307.50
                               since 1980
Kornfeld, Alan                 Partner 1996; Member of CA Bar       $1,145.00    17.80       $20,381.00
                               since 1987; Member of DC Bar
                               since 2002; Member of New
                               York Bar since 2004
Mary F. Caloway                Of Counsel 2020; Member of DE          $995.00     0.80             $796.00
                               Bar since 1992
Maxim B. Litvak                Partner 2004; Member of TX Bar         $950.00     4.20        $3,990.00
                               since 1997; Member of CA Bar
                               since 2001
James E. O’Neill               Partner 2005; Member of DE Bar         $925.00   106.10       $98,142.50
                               since 2001; Member of PA Bar
                               since 1985
Victoria A. Newmark            Of Counsel 2008; Member of CA          $925.00    51.70       $47,822.50
                               Bar since 1996
Jeffrey W. Dulberg             Partner 2004; Member of CA Bar         $895.00    83.00       $74,285.00
                               since 1995
Malhar S. Pagay                Partner 2019; Member of CA Bar         $875.00   260.20      $227,675.00
                               since 1997
Robert M. Saunders             Of Counsel 2001; Member of NY          $825.00    80.40       $66,330.00
                               Bar since 1984; Member of FL
                               Bar since 1995; Member of CA
                               Bar since 2003
Peter J. Keane                 Of Counsel 2018                        $750.00     0.50          $375.00
Flanagan, Tavi C.              Of Counsel 2018                        $725.00   120.30       $87,217.50


                                                    20
DOCS_LA:335704.1 76136/002
              Case 20-12456-JTD             Doc 1056         Filed 02/03/21       Page 21 of 23




Name of Professional               Position of the Applicant,              Hourly         Total         Total
    Individual                      Number of Years in that                Billing        Hours      Compensation
                                    Position, Prior Relevant                Rate          Billed
                                 Experience, Year of Obtaining           (including
                                  License to Practice, Area of            Changes)
                                            Expertise
Leslie A. Forrester             Law Library Director 2003                    $450.00        4.60           $2,070.00
Beth D. Dassa                   Paralegal 2007                               $425.00       90.20          $38,335.00
Patricia J. Jeffries            Paralegal 1999                               $425.00        2.20             $935.00
Elizabeth C. Thomas             Paralegal 2016                               $425.00       19.50           $8,287.50
Karina K. Yee                   Paralegal 2000                               $425.00        0.30             $127.50
Patricia Cuniff                 Paralegal 2000                               $425.00        2.20             $935.00
Cheryl A. Knotts                Paralegal 2000                               $395.00        1.40             $553.00
Sheryle L. Pitman               Case Management Assistant                    $350.00        1.00             $350.00
Charles J. Bouzoukis            Case Management Assistant                    $350.00       11.10           $3,885.00
Karen S. Neil                   Case Management Assistant                    $350.00        4.50           $1,575.00
Beatrice M. Koveleski           Case Management Assistant                    $350.00        4.50           $1,575.00

                                            Grand Total: $766,453.00
                                            Total Hours:      922.60
                                            Blended Rate: $   830.75

                 35.         The nature of work performed by these persons is fully set forth in

Exhibit A attached hereto. These are PSZ&J’s normal hourly rates for work of this character.

The reasonable value of the services rendered by PSZ&J for the Debtors during the Interim

Period is $756,453.003.

                 36.         In accordance with the factors enumerated in section 330 of the

Bankruptcy Code, it is respectfully submitted that the amount requested by PSZ&J is fair and

reasonable given (a) the complexity of the case, (b) the time expended, (c) the nature and extent

of the services rendered, (d) the value of such services, and (e) the costs of comparable services

other than in a case under the Bankruptcy Code. Moreover, PSZ&J has reviewed the



3
 Fees for this period originally totaled $766,453.00. The Firm has provided a courtesy discount in the amount of
$10,000.00 thereby reducing the fees sought to $756,453.00.


                                                        21
DOCS_LA:335704.1 76136/002
              Case 20-12456-JTD      Doc 1056        Filed 02/03/21   Page 22 of 23




requirements of Del. Bankr. LR 2016-2 and the Administrative Order and believes that this

Application complies with such Rule and Order.

                 WHEREFORE, PSZ&J respectfully requests that, for the period December 1,

2020 through December 31, 2020, an interim allowance be made to PSZ&J for compensation in

the amount of $756,453.00 and actual and necessary expenses in the amount of $7,616.73 for a

total allowance of $764,069.73 and payment of $605,162.40 (80% of the allowed fees) and

reimbursement of $7,616.73 (100% of the allowed expenses) for a total payment of $612,779.13,

and for such other and further relief as this Court may deem just and proper.


Dated: February 3, 2021                    PACHULSKI STANG ZIEHL & JONES LLP


                                           /s/ James E. O‘Neill ______________________________
                                           Richard M. Pachulski (CA Bar No. 90073)
                                           Jeffrey W. Dulberg (CA Bar No. 181200)
                                           James E. O’Neill (Bar No. 4042)
                                           919 North Market Street, 17th Floor
                                           P.O. Box 8705
                                           Wilmington, Delaware 19899-8705 (Courier 19801)
                                           Telephone: 302-652-4100
                                           Facsimile: 302-652-4400
                                           Email: rpachulski@pszjlaw.com
                                                   jdulberg@pszjlaw.com
                                                   joneill@pszjlaw.com

                                           Counsel for Debtors and Debtors in Possession




                                                22
DOCS_LA:335704.1 76136/002
              Case 20-12456-JTD             Doc 1056       Filed 02/03/21    Page 23 of 23




                                              DECLARATION



                 James E. O’Neill, after being duly sworn according to law, deposes and says:

                 a)          I am a partner with the applicant law firm Pachulski Stang Ziehl & Jones

LLP, and have been admitted to appear before this Court.

                 b)          I am familiar with the work performed on behalf of the Debtors by the

lawyers and paraprofessionals of PSZ&J.

                 c)          I have reviewed the foregoing Application and the facts set forth therein

are true and correct to the best of my knowledge, information and belief. Moreover, I have

reviewed Del. Bankr. LR 2016-2 and the Administrative Order signed on November 10, 2020,

and submit that the Application substantially complies with such Rule and Order.


                                                            /s/ James E. O’Neill
                                                            James E. O’Neill




                                                      23
DOCS_LA:335704.1 76136/002
